DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
1.	Claims 1, 2, 54, 64-66 and 103 have been amended and claims 105-112 added as requested in the amendment filed on November 19, 2021. Following the amendment, claims 1, 2, 54, 59, 64-66, 98, 103-112 are pending in the instant application.	
2.	The amendment to the claims filed on November 19, 2021 is considered non-compliant because it has failed to meet the requirements of 37 CFR 1.121, as amended on June 30, 2003 (see 68 Fed. Reg. 38611, Jun. 30, 2003) with respect to claims 105-112. Specifically, the text of new claims must not be underlined. Appropriate correction is required. 
3.	Claims 1, 2, 54, 59, 64-66, 98, 103-112 are under examination in the instant office action.
4.	Any objection or rejection of record, which is not expressly repeated in this action has been overcome by Applicant’s response and withdrawn.
5.	Applicant’s arguments filed on November 19, 2021 have been fully considered but they are not deemed to be persuasive for the reasons set forth below. New grounds of rejection necessitated by Applicant’s amendment are set forth below as well.

Information Disclosure Statement
	6.	The information disclosure statement filed on 11/19/2021 fails to comply with 37 CFR 1.98 (b)(5), which requires the following: 

For proper citation of web based/electronic documents, see MPEP 707.05(e) IV.
    
Claim Objections
7.	Claims 64 and 65 stand objected to for reasons of record in section 4 of Paper mailed on July 23, 2021. Briefly, it is suggested that abbreviated terms be spelled out at their first use and in all independent claims, emphasis added, so that it is clearly understood what they stand for.
8.	Claim 2, as amended, is objected to for renumbering the steps, which resulted in improper ascendant order, see steps (ii) followed by (iv). Appropriate action is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


9.	Claim 2 stands rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly 
10.	Claim(s) 1, 2, 54, 64-66, 103, as amended, and new claims 105-110 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0174754, June 22, 2017 (the ‘754 document). See reasons of record in section 12 and 13 of Paper mailed on July 23, 2021. 
Claims 1, 2, 64-66, 103, 105-110 and 112 are directed to methods of treating chronic migraine in a patient by intravenously administering a dosage between 100 mg and 300 mg of an anti-CGRP antibody during headache and within 30 hours of headache onset wherein the antibody comprises the light chain CDR 1, 2, and 3 polypeptide sequences of SEQ ID NO: 224; SEQ ID NO: 226; and SEQ ID NO: 228, respectively; and heavy chain CDR 1, 2, and 3 polypeptide sequences of SEQ ID NO: 204; SEQ ID NO: 206; and SEQ ID NO: 208, respectively. The ‘754 document teaches the anti-CGRP antibody that meets the limitations of the claims within columns 26-28. 
The antibody of the ‘754 document is disclosed for administration to treat migraine, cluster headaches and chronic headaches, see column 3 and the whole document. The regimen of administering the anti-CGRP antibody is disclosed at columns 100-101 and specifically includes intravenous administration of 100 mg/kg of body weight and once daily. The ‘754 document does not recite limitation “chronic migraine” and administration of 100 mg as a first dosage.
It would have been obvious for one of ordinary skill in the art at the time of filing of the instant patent application to treat chronic migraine by practicing the methods to treat migraine, verbatim, one of ordinary skill in the art would have been motivated to treat a subject suffering from a chronic migraine because the cited art fully teaches the treatment of broad range of migraine and headache related pathologies; therefore treatment of chronic migraine would have been fully expected to be successful. Further, with respect to dosage of 100 mg, as currently in claims, and 100 mg/kg of the ‘754 document, it would have been fully within the skill of an ordinary practitioner to determine an effective dosage and frequency of administration through routine experimentation as commonly practiced and administering the drug as early as possible, especially in view of recommendations specifically addressing the issue at column 100 of the ‘754 document. Finally, the results of practicing the same procedure and using the same product are reasonably expected to be the same. Therefore, a patient under treatment would reasonably be expected to exhibit all the resulting effects of the treatment so to meet the limitations of the claims that solely describe the outcome of the procedure. 
Applicant traverses the rejection at pp. 27-30 of the Response by explaining the results of clinical efficacy of anti-CGPR antibody Vyepti as compared to anti-CGPR AJOVI and Emgality in treatment of chronic migraine, clinical trials and FDA approval records, concluding that “it should be concluded that the claimed method achieves better alleviation of chronic migraine than AJOVI or Emgality, and the superior effect is beyond what a skilled person could have expected based on the knowledge of the filed before the priority date of the present application”, p. 30. Applicant’s arguments have been fully considered but are not persuasive for reasons that follow.

For reasons of record fully explained earlier and reasons above, the rejection is maintained.
11.	Claims 59, 98 and 104 and new claims 111 and 112 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0174754 in view of Warne for reasons of record in section 14 of Paper mailed on July 23, 2021.
Applicant argues at pp. 30-31 that, “ US20170174754 fails to teach the claimed acute treatment regimen, wherein the anti- CGRP antibody is administered while a patient is having a headache attack, or that such administration would effectively treat an already-ongoing migraine attack. Warne is a review of formulation development for protein biopharmaceuticals in general, such as different excipients, and does not refer to an anti-CGRP antibody or treatment of migraine. Therefore, Warne does not cure the deficiency of US20170174754 […]. Furthermore, the clinical trial prophetically described as Example 6 (which is ClinicalTrial.gov ID: NCT04152083) demonstrated unexpected efficacy”. Applicant further refers to publications to further support that the results of treatment as in Example 6 are unexpected. Applicant’s arguments have been fully considered but are not persuasive for the following reasons.
Regarding Warne as not disclosing anti-CGRP antibodies, Applicant is advised that the instant rejection is an obviousness rejection under 103 based on totality of evidence presented within combined prior art of record. If Warne described formulations comprising anti-CGRP 
Next, Applicant’s argument that Example 6 discloses unexpected results is fully considered but is not persuasive because Example 6 at pp. 81-85 of the specification as originally filed is entirely prophetic and therefore does not disclose any experimental data. Further, Applicant cannot rely on post-filing publications to support disclosure as originally filed. Finally, Applicant’s reference to data published in Christensen et al, 2018 appears to be misplaced because the data presented therein are limited to administration of CGRP and not to treatment by administration of anti-CGRP antibodies.
For reasons of record fully explained earlier and reasons above, the rejection is maintained.   

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
12.	Claims 1, 2, 54, 59, 64-66, 98, 103-112 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 30, 68, 87, 88, 167 and 172-174 of copending Application No. 16/736,937; claims 1, 4, 12, 15, 79 and 80 of copending Application No. 16/860,239; and claims 1 and 54-70 of copending Application No. 16/793,208 (reference applications) for reasons of record in section 15 of Paper mailed on July 23, 2021. 
Conclusion

13.	No claim is allowed.
14.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLGA N CHERNYSHEV whose telephone number is (571)272-0870. The examiner can normally be reached 9AM to 5:30PM, Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OLGA N CHERNYSHEV/Primary Examiner, Art Unit 1649                                                                                                                                                                                                        
January 10, 2022